Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
	Claims 1-10 are pending. Claim 1 is amended and claims 5 and 6 are canceled. Claims 1-4 and 7-10 are pending.

Response to Arguments
	Applicant’s arguments with regard to the 101 rejection of the claims have been considered but are not persuasive.
	Applicant argues the claims are similar to those of example 37 and should be eligible for the same reasons however, in example 37 the claim is eligible because an improvement to the user interface is made by rearranging the icons according to those most used by the user.
	In the present claims there is no improvement to the user interface and the claims do not recite a technical solution to a technical problem as asserted. The problem of the present invention is an administrative or business problem associated with processing lien waivers. The claims merely use a computer to implement the abstract idea. Per MPEP 2106.05(f) “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not integrate a judicial exception into a practical application or provide an inventive concept.
	The 112 rejection is withdrawn in view of the claim amendments.
	The claim objection is withdrawn in view of the claim amendments.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-4 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	1. A computer-implemented method for automatic processing
and display of a document comprising:
	receiving, at a document processing computer, data associated to a request from a first user device;
	identifying within the data, a document type;
	identifying, within the data, a stage associated to the document;
	receiving a plurality of user preferences from a second user device;
	identifying, within the data, financial data;
	iteratively monitoring the financial data for a status change;
	determining an approval status by examining the data based on the plurality of user preferences;
	upon the approval status being approved:
		automatically generating the lien waiver document for delivery; and
		displaying the lien waiver document to an interface associated with the 	first user device;
	otherwise, sending the data to a decision queue.
	The abstract idea is a certain method of organizing human activity, commercial or legal interactions, legal obligations, or business relations.

	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step 2B considerations overlap with the prong two analysis.
	The dependent claims do not cure the deficiencies of the independent claims. The dependent claims merely narrow the abstract idea. As a whole and in combination the claims merely recite an abstract idea as applied by a computer and is therefore patent ineligible.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1 and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The specification does not disclose the following elements of claim 1:
identifying, within the data, financial data;
	iteratively monitoring the financial data for a status change;
	The specification does not contain the phrase “financial data”, iterative(ly) or monitoring, at least in the context of the claims.

 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the lien waiver" in the automatically generating.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694